





AMENDMENT TO LONG TERM INCENTIVE AGREEMENTS
under the QEP Resources, Inc. Long-Term Stock Incentive Plan and Cash Incentive
Plan
Granted to Matthew Thompson
    
This Amendment to the Restricted Stock Agreements, Performance Share Unit
Agreements, and Option Agreements is effective as of September 15, 2017 and is
between QEP Resources, Inc. (Company) and Matthew Thompson (Grantee).


The parties represent as follows:


A.
Company and Grantee previously entered into restricted stock agreements (the
“Restricted Stock Agreements”), performance share unit agreements (the
“Performance Share Unit Agreements”) and option agreements (the “Option
Agreements”), pursuant to which Grantee was granted 31,036 currently unvested
restricted shares, 36,960 currently unvested performance share units, and 30,033
currently unvested options and options that have previously vested.



B.
The parties desire to amend the Restricted Stock Agreements, Performance Share
Unit Agreements, and Option Agreements to modify the vesting and expiration
provisions as described below.



Therefore, the parties agree that the Restricted Stock Agreements, Performance
Share Unit Agreements, and Option Agreements be amended as follows:


The vesting provisions of the Restricted Stock Agreements are amended to provide
that 16,860 of the restricted shares granted to the Grantee shall vest in full
within thirty (30) days of receipt of a fully executed Separation Agreement,
Waiver and Release of All Claims in the form provided by the Company to the
Grantee and expiration of the revocation period, if applicable, or the
Separation Date, whichever is later without Grantee having revoked such
agreement. An applicable number of shares may be withheld to cover the taxes
associated with the vesting. Except as expressly set forth in this Amendment,
Grantee acknowledges that all restricted shares that are unvested as of the date
of Grantee’s termination of employment are forfeited as of such date.


The vesting provisions of the Performance Share Unit Agreements are amended to
provide that the Grantee shall remain eligible to receive a pro rata portion (as
outlined below) of the Performance Share Units that would otherwise have been
received for each applicable Performance Period based upon actual performance
results measured in accordance with the terms of the Performance Share Unit
Agreements, subject to Grantee’s execution of a fully executed Separation
Agreement, Waiver and Release of All Claims in the form provided by the Company
to the Grantee and expiration of the revocation period, if applicable, without
Grantee having revoked such agreement, and subject to annual certification by
the Committee.
i.
2015 Performance Share Unit Agreements: 4,967

ii.
2016 Performance Share Unit Agreement: 11,529

iii.
2017 Performance Share Unit Agreement: 2,945



The vesting provisions of the Option Agreements are amended to provide that a
pro rata portion (as outlined below) of the option awards granted to the Grantee
shall vest in full within thirty (30) days of receipt of a fully executed
Separation Agreement, Waiver and Release of All Claims in the form provided by
the Company to the Grantee and expiration of the revocation period, if





--------------------------------------------------------------------------------





applicable, or the Separation Date, whichever is later without Grantee having
revoked such agreement.
i.
Options granted February 12, 2015: 4,339

ii.
Options granted February 16, 2016: 6,998

iii.
Options granted February 13, 2017: 4,524

The expiration provisions of the Option Agreements are amended to provide that
all vested options shall expire on their original expiration date or twelve (12)
months from the date of separation, whichever is earlier, but subject to all
other provisions of the Option Agreements and the Company’s 2010 Long-Term Stock
Incentive Plan, including provisions allowing for early termination of options
in connection with a corporate event.


This Amendment shall be and is hereby incorporated in and forms a part of each
Restricted Stock Agreement, Performance Share Unit Agreement, and Option
Agreement, as applicable. Except as expressly provided by this Amendment, all
terms and conditions of the Restricted Stock Agreements, Performance Share Unit
Agreements and Option Agreements shall remain in full force and effect.


The obligations and covenants of the Parties set forth in this Amendment are
subject to the terms and conditions stated herein. Except as expressly set forth
in this Amendment, the Grantee acknowledges that all restricted shares,
performance share units and options that are unvested as of the date of the
Grantee’s termination of employment are forfeited as of such date. In the event
the Grantee does not execute a Separation Agreement, Waiver and Release of All
Claims in the form provided by the Company to the Grantee or if the Grantee
revokes such agreement during any applicable revocation period, this Amendment
shall be null and void and of no force or effect and the Restricted Stock
Agreements, Performance Share Unit Agreements and Option Agreements shall remain
unchanged hereby.



QEP RESOURCES, INC.
 
 
 
 
 
 
 
 
By /s/ Charles B. Stanley
 
September 14, 2017
Charles B. Stanley
 
Date
Chairman, President and CEO
 
 
 
 
 
 
 
 
/s/ Matthew T. Thompson
 
September 14, 2017
Matthew T. Thompson
 
Date
 
 
 






